Citation Nr: 1634000	
Decision Date: 08/29/16    Archive Date: 08/31/16

DOCKET NO.  09-12 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial evaluation for posttraumatic stress disorder (PTSD) in excess of 30 percent prior to September 24, 2009, in excess of 50 percent from September 24, 2009 to April 21, 2014, and in excess of 70 percent from April 22, 2014.  


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

J. Davitian, Counsel



INTRODUCTION

The Veteran served on active duty from February 1965 to January 1969.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2007 rating decision in which the RO granted service connection and assigned an initial 30 percent rating for PTSD, effective May 19, 2006.  A February 2011 rating decision granted a 50 percent rating, effective September 24, 2009, and continued the 30 percent rating prior to that date.  A July 2014 rating decision granted a 70 percent rating, effective April 22, 2014.

The Board previously remanded the PTSD issue in January 2014 and November 2015.  The November 2015 remand observed that a September 2015 brief submitted on the Veteran's behalf argued that he was unemployable due to his PTSD.  As a result, the Board also remanded the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

A January 2016 rating decision granted entitlement to a TDIU, from November 16, 2009.  The rating decision explained that the effective date was the date VA received an informal claim for the benefit.  


FINDINGS OF FACT

1.  The competent medical evidence, and competent and credible lay evidence, demonstrates that, for the entire appeal period, the Veteran's PTSD did result in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  

2.  The competent medical evidence, and competent and credible lay evidence, demonstrates that the Veteran's PTSD has not resulted in total occupational and social impairment at any time during the appeal period.  

CONCLUSIONS OF LAW

1.  The criteria for a 70 percent initial evaluation, but not higher, for PTSD, for the entire appeal period, have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for a 100 percent initial evaluation for PTSD at any time during the appeal period have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 4.1 , 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In this regard, the Board acknowledges that a May 2016 Social Security Administration (SSA) response to a VA query provides that the Veteran had been receiving SSA disability benefits since April 1996.  A January 1997 SSA Disability Determination reveals that the Veteran was found disabled as of April 1996 due to blindness and low vision, statutory blindness.  The Veteran has not contended that SSA has any outstanding records that would be relevant to the claim on appeal.  Further, in June 2012 correspondence, SSA stated that all of the Veteran's medical records had been destroyed.  Thus, a remand to obtain additional SSA records is not warranted.  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (finding that further development would serve no useful purpose when it would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran).

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).  Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The Veteran's PTSD is evaluated under Diagnostic Code 9411.  The General Rating Formula for Mental Disorders (General Rating Formula) provides that a 30 percent evaluation for PTSD is assigned where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  General Rating Formula.

A 50 percent evaluation for PTSD is warranted by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation for PTSD is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities: speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation for PTSD is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  All ratings in the General Rating Formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms; a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Id. at 117.  

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Without those factors, however, differentiating a 30 percent evaluation from a 50 percent evaluation would be difficult.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Id. at 443.  See also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004). 

Based on a thorough review of the evidence, the Board finds that the evidence supports an initial 70 percent evaluation for PTSD, prior to April 22, 2014; in fact for the entire appeal period.  However, the preponderance of the evidence is against an initial evaluation for PTSD in excess of 70 percent at any time during the appeal period.  

The Board first observes that a December 2015 VA examination resulted in a diagnosis of major depressive disorder, recurrent, severe, with anxious distress, as well as PTSD.  The Veteran is not service-connected for major depressive disorder.  The VA examiner noted that the Veteran's symptoms of depression and PTSD could not be reliably distinguished and separated because there was significant overlap between the symptoms of the two disorders as well as interaction among the symptoms.  Thus, the Board will consider all the Veteran's symptoms to be due to his service-connected PTSD.  See Mittleider v. West, 11 Vet. App. 181 (1998).

In a January 2016 addendum report to the December 2015 VA examination report, the VA examiner noted that the Veteran had been given VA examinations for PTSD in [May] 2007; November 2010, April 2014 and December 2015.  The examiner reviewed the prior examination results, as well as the Veteran's VA outpatient treatment records.  

The examiner stated that in his opinion, the Veteran's current 70 percent evaluation was accurate, and it appeared to him that the 70 percent rating could have been assigned after the initial 2007 examination.  There was no evidence of any increase in symptoms from the time the examiner conducted the most recent review PTSD exam and that conducted in April 2014.  Although the DBQ form was not utilized at the prior examinations, the examiner stated that he felt that the impairment rating, based on the description of symptoms and the examiner's clinical impressions at that time, would have been consistent with the assessment of impairment in 2014 and 2015 (reduced reliability and productivity.)

The examiner noted that the remand instructions had included the instruction that the examiner render an opinion, based on a review of the Veteran's documented medical history and assertions as to whether, at any time since May 19, 2006-the date of the initial grant of service connection for PTSD-the Veteran's service-connected PTSD has changed in severity, and if so, the approximate dates of any such changes, and the extent of the severity of the disability at each stage.  The examiner observed that it was beyond the scope of a review PTSD examination to determine how disability ratings were assigned following previous examinations, as mental health examiners do not assign the disability ratings.  However, from the perspective of Veteran's current level of functioning, looking back historically, it appeared to the examiner that the Veteran's level of impairment had been uniform over the time span of which he had been receiving VA disability benefits, and that his initial ratings (30 percent and 50 percent) were not consistent with his level of impairment at the time those ratings were assigned.  The current rating of 70 percent did appear to be consistent with the Veteran's level of impairment.

The Board finds that this medical opinion constitutes probative evidence in support of an initial 70 percent evaluation for PTSD, prior to April 22, 2014.  The opinion is based on the current December 2015 VA examination findings as well the prior VA examination reports, and is supported by reference to all of them.  This fact is particularly important, in the Board's judgment, as the references makes for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  

The Board finds that the preponderance of the evidence is against an evaluation in excess of 70 percent for PTSD at any time during the appeal period.  The Board has reviewed VA and private treatment records dated during the appeal period.  These records are simply negative for any PTSD symptoms required for a 100 percent evaluation, or any PTSD symptoms that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a 100 percent evaluation.  See General Rating Formula; see also Mauerhan, supra.

The VA examination reports dated during the appeal period are also negative for symptoms warranting a 100 percent evaluation.  Id.  For example, the Veteran was fully oriented and without impairment of thought communications, delusions or hallucinations during the May 2007 VA examination.  The Veteran was well oriented, had no major impairments in reasoning or judgment and could communicate well during the November 2010 VA examination.  During the April 2014 VA examination, the Veteran had no significant symptoms with regard to impaired judgment, problems with impulse control and/or thought processes, delusions and/or hallucinations, gross impairment in thought processes or communication, grossly inappropriate behavior, persistent danger of hurting self or others, or disorientation to time or place.

The Board is aware of the Veteran's credible complaints as to his PTSD symptoms.  As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  

The Veteran is not, however, competent to identify a specific level of disability of any disability according to the appropriate diagnostic code.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  Competent evidence concerning the nature and extent of the Veteran's service-connected PTSD has been provided by the medical personnel who have examined him during the current appeal.  The medical findings (as provided in the medical records) directly address the criteria under which this disability is evaluated. 

The Board has also considered whether the psychiatric rating issue should be referred for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  Here, the record does not establish that the rating criteria are inadequate for rating the Veteran's psychiatric disability.  The Veteran's disability is manifested by impairment in social and occupational functioning.  All the impairment and symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" examples or symptoms in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  Hence, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  

As noted above, a January 2016 rating decision granted entitlement to a TDIU, from November 16, 2009, the date the Veteran submitted an informal claim for that benefit.  Thus, the Board need not address entitlement to a TDIU.

In sum, the evidence demonstrates that the Veteran is entitled to a 70 percent initial evaluation for PTSD, prior to April 22, 2014.  The preponderance of the evidence demonstrates that the Veteran is not entitled to an initial evaluation in excess of 70 percent at any time during the appeal period.  As the preponderance of the evidence is against an initial evaluation in excess of 70 percent at any time during the appeal period, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

ORDER

An initial evaluation for PTSD of 70 percent, but not higher, prior to April 22, 2014, is granted, subject to the laws and regulations governing the award of monetary benefits. 

An initial evaluation for PTSD in excess of 70 percent at any time during the appeal period is denied. 



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


